L&L completes the Acquisition of Two New Mines in Guizhou SEATTLE, November 19, 2012 L & L Energy, Inc. (NASDAQ: “LLEN”) ("L&L” or the “Company"), a U.S.-based company with a track record of profitable coal operations in China, announced today its completion of acquisitions of the LuoZhou and LaShu mines, nearby its existing Weishe model mine under its consolidation strategy in Guizhou Province. Following preliminary agreement and due diligence, L&L is pleased to announce a $37.1 million acquisition of 95% of both mines from Union Energy, satisfied by a cash outlay of approximate $1.7 million and transfers of the Company's interests in Zonelin Coking Plant (98%) and the DaPing Mine (60%). The two mines contain some 34.2 million tons of low sulfur, high BTU, anthracite coal reserves. Already at trial coal production, the LuoZhou mine will move from an annual production rate of 200,000 tons to 450,000 tons by the end of 2013.
